HENRY, J.
This is an appeal from the judgment of the court of common pleas in an action commenced by William TI. Monroe, on behalf of himself and many others, to enjoin the collection of the illegal balance- of street improvement assessments levied by the city of Cleveland upon their property abutting on Woodland Hills avenue. The issue is one of law, to wit, whether a person against whose" property an assessment to pay for a public improvement is levied in excess of the amount authorized by law, can, after voluntarily paying the first installment thereof, watch in silence the letting of the contract and the completion of the improvement, accept all the benefits thereof, and then enjoin the collection of the excess installments.
The city maintains that under these circumstances the plaintiff is estopped to maintain his action.
The controlling facts in the case are substantially as follows: In May, 1903, the council of the city of Cleveland, desiring to pave and improve three several sections of Woodland Hills avenue, passed three declaratory resolutions to that end. In June, 1903, it passed or*634dinances, providing that the cost of said improvement, less the city’s portion, should be assessed upon the abutting lands according to benefits and in ten annual installments. In July, 1903, a copy thereof was served on each of the abutting owners. In September, 1903, council passed ordinances to proceed with the improvement, to assess the cost thereof in the manner aforesaid at the rate of 33 per cent of the tax value of the land assessed, and to issue bonds in anticipation of the collection of such assessment.
At this point the proceedings were suspended and nothing more was done until after the amendment of Sec. 53 of the municipal code, Lan. 3604 (B. 1536-213), passed April 21, 1904. Before the amendment, such assessments could not be levied in any five years to an amount “exceeding 33 per cent of the tax value” of the property subject thereto. After the amendment, the limit was raised to “33 1-3 per cent of the actual value thereof after improvement is made.”
After the passage of this amendment, the city council, in May, 1904,. passed new ordinances to proceed with said improvement, and thereby repealed the former ordinances and levied the assessments on the new basis. In June, 1904, notice of this assessment was duly published in Cleveland newspapers.
In July, 1904, no objections having been filed, council confirmed the estimated assessments. In August, 1904, council levied the special assessments accordingly. In December, 1904, plaintiff, and the other property owners paid, without protest, the first semiannual installment of said assessments. In -May, 1905, the city awarded the contract for the improvement. In June, 1905, the second semiannual installment of the assessments was paid and work on the improvement was begun. In December, 1905, the third semiannual installment of the assessments was paid and work on the improvement was completed. The total cost of the improvement was $114,388.10, and bonds to the amount of $89,-395 have been issued in anticipation of the collection of the assessments to pay therefor.
In June, 1906, plaintiff- commenced this action upon the theory that the rule of assessment obtaining at the time the improvement proceedings were begun could not lawfully be "departed from, that the amendment of Lan. 3604 (B. 1536-213), could have no application to pending improvement proceedings, and that the installments already paid amounted substantially to 33 per cent of the tax value of their property, whereas the assessments as actually levied under the new rule were many times that amount.
In December, 1906, this theory was apparently approved by the *635Supreme Court of Ohio, when it affirmed, without report, the- judgment in a Lucas county case involving that precise question. Toledo v. Marlow, 28 O. C. C. 298. It being thus conceded that the assessments are. excessive, the sole remaining question is whether plaintiff and those whom he represents are estopped to complain thereof. It is not denied that the city had power to' make and pay for the improvement, nor that the abutting property is actually benefited thereby.
In support of the estoppel the city relies on Tone v. Columbus, 39 Ohio St. 281 [48 Am. Rep. 438]. Against the alleged estoppel the plaintiff invokes the rule of Wright v. Thomas, 26 Ohio St. 346, and Columbus v. Agler, 44 Ohio St. 485 [8 N. E. Rep. 302], Paragraph 5 of the syllabus of Tone v. Columbus is as follows:
“Active participation in causing the improvement to be made will estop the party engaged therein from denying the validity of the assessment; but to create an estoppel from silence merely, it must be shown that the owner had knowledge: 1. That the improvement was being made; 2. That it was intended to assess the cost thereof, or some.part of it, upon his property; 3. That the infirmity or defect in the proceedings existed which he is to be estopped from asserting; and, 4. It must appear that some special benefit accrued to his property from such improvement which it is inequitable, under the circumstances, he should enjoy without compensation.”
In Wright v. Thomas and Columbus v. Agler, supra, it was held that where a person, against whose property an assessment is unlawfully levied to pay for a public improvement, has not been a promoter of the same, though aware that such improvement, beneficial to said property, was being made, such owner may remain silent, until the improvement is completed, without being estopped to enjoin the collection of said assessment or being called upon to do anything until steps are taken to make the assessment upon said property. Both eases are expressly distinguished from Kellogg v. Ely, 15 Ohio St. 64, where the making of the improvement involved an actual trespass upon the property assessed.
In Lewis v. Symmes, 61 Ohio St. 471 [56 N. E. Rep. 194; 76 Am. St. Rep. 428], paragraph 2 of the syllabus is as follows:
“The owner of lands within an assessment district defined in an unconstitutional act for the improvement of á public highway, not having promoted the making of the improvement, may enjoin the collection of an assessment to pay for such improvement in a suit for that purpose begun when an attempt is made to enfprce the assessment. He is not required to begin such suit at an earlier day, though he may *636know of the improvement and of the intention to make the assessment. Columbus v. Agler, 44 Ohio St. 485, followed. ’ ’
In the opinion of the court by Shauck, J., at page 488, speaking of Tone v. Columbus, and Columbus v. Agler, supra, it is said:
‘ ‘ The relation of these cases is intimate. The later case arose in the circuit court of Franklin county where that court, as the successor of the district court, was engaged in determining the validity of assessments for the improvement of High street, pursuant to the mandate of this court in the Tone case, and in the later case it was determined that inasmuch as the public, in making the unauthorized improvement, was upon a street which it owned and was not a trespasser, as to Mrs. Agler, ‘she was not required to do anything until steps were taken to make the assessments upon her property.’ The application of this doctrine to the cases before us is obvious. If, therefore, Tone v. Columbus would justify the purpose for which it is cited, it must be regarded as modified by Columbus v. Agler. That it was not intended to give such important effect to a void enactment should be inferred from the fact that the court did not either overrule or modify Wright v. Thomas, 26 Ohio St. 346, which is full authority for the proposition that the doctrine of es-toppel cannot be invoked in a case of this character.”
In Cincinnati v. James, 55 Ohio St. 180 [44 N. E. Rep. 925], the syllabus is as follows:
“1. When an assessment for a street improvement, whether payable in installments or not', is larger than allowed by law, and sufficient has been paid, though voluntarily, to equal or exceed the amount which could be lawfully assessed, the collection of the remainder of such assessment may be enjoined.
“2. In such case the action is not to recover payments already made, but to prevent the collection of unpaid illegal installments.”
In that ease, however, the city, in assessing per foot front certain corner lots of which the one hundred and five-foot side, instead of the thirty-five-foot front, abutted on the improvement, had taken the latter instead of the former as the assessable frontage, thereby making the assessment thrice as large as it could lawfully be under the rule of Haviland v. Columbus, 50 Ohio St. 471 [34 N. E. Rep. 679]. The question of estoppel was not raised-, as shown in the statement of facts at page 181:
“The city claimed that the six payments already made, were voluntary payments, and that the adjustment, under the rule in the Havi-land case, should be only as to the unpaid four installments, and to test *637that question brought this ease here on error, seeking to reverse the judgment of the general term.”
It is true that this court in Metcalf v. Carter, 10 Circ. Dec. 269 (19 R. 196), held upon the authority of Cincinnati v. James, supra, that:
“(1). A property owner whose property has been assessed for a street improvement, who, without objection, has known that the assessment was made, and has seen the work going on, and paid three installments of the assessment, is not after that estopped from instituting a suit for enjoining the collection of further installments of such assessment. : ’
But in that case, for aught that appears, the installments were paid after, and not, as in the present case, before the improvement was made. Indeed the present case is unique in this, that the first installment was voluntarily paid by plaintiff and all whom he represents, before the contract for the improvement was let. And they all continued to pay without protest, until the improvement was completed. They are thus held to a knowledge at that time of all that they now complain of. And we think this circumstance suffices to distinguish the present case from Wright v. Thomas, Columbus v. Agler, and Lewis v. Symmes, supra, and to bring it within the rule of Kellogg v. Ely and Tone v. Columbus, supra. In going forward with the improvement, the city relied upon the acquiescence of this plaintiff and those whom he represents in the assessment as actually made, as shown by their voluntary payment of the first installment, and their continuance of such payments with knowledge that the work was being done to their benefit and in the expectation that they would pay for it in the manner already determined.
The philosophy of the doctrine of equitable estoppel is eleárly set forth in a manner plainly decisive of this case in Columbus v. Railway, 45 Ohio St. 98, 107 [12 N. E. Rep. 651], where it is said:
“ ‘In equity whenever the rights of other parties have intervened, by reason of a man’s conduct or acquiescence in a state of things, about which he had an election, and his conduct or acquiescence, or even laches, was based on a knowledge of the facts, he will be deemed to have made an effectual election; and he will not be permitted to disturb the state of things, whatever may have been his rights at first.’ ”
The plaintiff’s petition is therefore dismissed.
Winch and Marvin, JJ., concur.